                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION


JOSEPH E. BLACKBURN, JR. and    )
LINDA C. BLACKBURN, and all     )
similarly situated individuals  )
                       Plaintiffs,
                                )
                                )
v.                              )                  JUDGMENT
                                )
                                )                  No. 2:20-CV-27-FL
DARE COUNTY, TOWN OF NAGS       )
HEAD, TOWN OF DUCK, TOWN OF     )
KILL DEVIL HILLS, TOWN OF MANTEO)
TOWN OF KITTY HAWK and TOWN     )
OF SOUTHERN SHORES              )
                  Defendants.   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motions to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 15, 2020, and for the reasons set forth more specifically therein, defendant County’s
motion to dismiss for failure to state a claim is GRANTED. Defendant Towns’ motion to dismiss
for lack of subject matter jurisdiction is GRANTED. Plaintiffs’ claims are dismissed.

This Judgment Filed and Entered on September 15, 2020, and Copies To:
Lloyd C. Smith, Jr. / Stuart W. Yeoman / Corey A. Finn / Lloyd C. Smith, III (via CM/ECF
Notice of Electronic Filing)
Brian F. Castro / Christopher J. Geis (via CM/ECF Notice of Electronic Filing)
Clay Allen Collier / Norwood P. Blanchard, III (via CM/ECF Notice of Electronic Filing)

September 15, 2020                   PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk




          Case 2:20-cv-00027-FL Document 36 Filed 09/15/20 Page 1 of 1
